Filed 10/08/18                                                                           Case 18-13157                                                                                                   Doc 15




                 Olbts I

                 Dsbtof ?
                 tspoer. t ltlrf!

                 Unilod 51116 Bantruprcy Courr tor   rho;             EaSlem District of CalifOmia
                 Cr!€ flurnbaf
                  {rr|rM)




             Official Farrn 427
             Govsr Sheet for Reaffirnration Agreenrent                                                                                                                                           1?J15
             Anyona who lr a parly to a rerfilrmallor .grEameol may fill out and lile lhls form- Fill it out complrtdy,                                r[ach ft trr tho mrflirma{on ugroernenl.
             snd lB€ tho docum"nts wlthln the llmo *sl urde. Bankruptcy Rulc .t&8_


             EEI?IF          Expleln tho R.peymcnl Terrne of trg Rodtrrrncson                                Agrien.rt
                 $ho lr thr crcdltot
                                                             crf   Ule cred,tor


                 $oe rnl€fi      iB   tbe debt?
                                                    OD th€ dste that th€ bankruprcy case rg              rrleo    il526l03_
                                                    To bc p6id urder tha roafTrrmation egraemonr                  tl4$l-?_,69*_
                                                        C4gg,58--           FBr monlh   for    33        r:Fnthc {it tixsd intsrHt r.la}


                 lfhrt   i3 lhe Arrnual
                                                                                                         7 "rg
                 Peftsnlags Rata (APRI
                                                    g€sore the      bankru&y ca!€       lE!   fded                              %
                 ot lnterast? {Ses
                 grnkruplcy Code
                 s s2{hx3){E}.}
                                                    Under the rermrffietlon agreefirent                  7   .29                x Cl pinrc rat"
                                                                                                                                  Cl aoiustaHe rate
                 Do€s collateral s€sur€
                 th€ dobt?                          n No
                                                    g Yes.                                           2013 Chewolet - Silvcrado l5(S
                                                           De3stb€ lh? cdlal€rat.

                                                                   currerrtmaftetvatte s*26-332^0{LKBB

                 Dosr tiq credltor rcccrt
                 that tho dabt ls                  8l   xo
                 nolrdts.h6rgerbla?                Cl Ye3. Atteh an explanat on ot tne nature                    ot the debt and lhe   tasis lor conlerlding ttr:l   the debl is flordisctlargeabl€.

                 Uslng Inlonnatlon hom             trcoma arld      ltpamlr ftpo{lrd    on Saheduht I and J                    lncoil    rrld axprrlta! ifrlad oottte llrltkmaiion      |trs,'tont
                 Scitdure r: Your lncome
                 {Olfcial Form 1061) ind
                 Sch6dutc J: Ya,tt                6a. gombined mo'rlhty incorne         koan         $
                                                                                                         q
                                                                                                             I     I!'        oe.   t onrhry rncomir.o.n si 6rurc6s               $
                                                                                                                                                                                      g,) t].1Q
                                                      lifle 12 o{ Schsduls I
                 Erpsnsss {Ofticiel Form
                 106J), till in the lmounts.
                                                                                                                         'b         alier payn*l derhctions


                                                  6b. Monthly      epense6trom tn€       a2cof*                          q                                                             t/t703.cr:t
                                                     Sdredlde J
                                                                                                         rtt,]Or'             6t. uonthty eryonses
                                                                                                                                                                             -$
                                                  Ec. Llonthly paymenls on all
                                                                                                 -s                 E         6C. f,ibn{hly psyrnerlb on a$
                                                     r€lfiim€d dabtr nd listed on                                                   reallirmed deHs nol induded in          -$
                                                     Schedule J                                                                     monlhly eryerigfs

                                                  6d. Scheduled n€t        $onthly lncom€ i                       tLl.w       6h. Pr€3€nt net     fionthly incomg                 s
                                                                                                                                                                                                  di
                                                                                                                                                                                               ltl ty
                                                     Subtrad lines Sb and 6c lrom 6a.                                               Subh.cl lir€3 8f and 60 from 8e.
                                                     lf lhe total rs lesg {ttan O, pnt the                                          lf the lotil h IE3r than 0. rrut 01€
                                                     numb+r in braclete.                                                            number in brackels_



             Otfic'alFotm 427                                                     Covor She€t for Reatllnnalion Agreemsrlt                                                              270
                                                                                                                                                                                      pago 1
Filed 10/08/18                                                            Case 18-13157                                                        Doc 15




            Drblor I JOnA+han Chetlec, llerrrrlsno
                          Fd 15.     rablb.                tl h.



                 Are tlro lncome amounE       tto
                 onllnotlll rndte         0   Veo" ergr*rlrfiylhet       re
                 dlft"rtr#l




                 bticn tmontr$y
                 klcom.lnfini6ht rr           Yon. A
                 {lator




                                                     I   edily tuleoch   qbndlflt

                                                   tt
                                                   4t
                                                         Sllnilrt0flwr




            r**!*! ilgn,lfun

            lilhocverlilh ont thh tanm                                                                                         b.tse3nthr
            $ru*$Snlrare.



                                          x                                                                  Ar.
                                                                                                                     ocr      B     I   2018
                                                                                                              .    lni   IOO'YYYY
                                                                              Fq.


                                              Frh.d116


                                              Check one:

                                              EI   oeutororoeblor'iAtlsfley
                                              ?l   Crrditororcra*tofs&trxnoy




             Orlidd Fffirl12?                                      Cover $hrC lor   Rrifffnfi0an Agt93mont                              pa$?
Filed 10/08/18                                               Case 18-13157                                                            Doc 15




                 82400A/B ALT (Form 2400A/B ALT) (12/!5)

                                                                                  tr TPrcsumplion of Undue Herdship
                                                                                  d   No Presu*plion of Undue Hardsbip
                                                                              (Chcck box as directed in Part Dl Debtor's Stat€rnent
                                                                              in Support of ReafErmation Agreement.)




                                           UNITED STATNS BANKRTIPTCY COTIRT
                                                        Eastern District of   Califomia
                         Jonathan Charles Hnrrelson
                 In re                                                                    Case No. I 8- l3 t 57
                                            Debtor                                        chaPter-Z--
                                               REA FFTRMATTQN AGREEMENT
                            findicote all documents included in this filing by checking eoch applicable bor-J
                           fl   Pan A: Disclosures, Iastructioru,   and               D Part D: Debtor's Statemcnl in
                                Notice to Debtor (pages I - 5)                          Support of Reafhrmation Agreernent
                           I    Pan B: Reaffi.rmation   Agreement                     D Part E: Motion for Court Approval
                           I    Pan C: Certification by Debtor's Attorney

                           fVote: Complete Part E only ddeblor  was not represented by an ottorney during
                          lhe course of negotiating this agreemenl. Nots a{so; lf you comptete Part E, you nusl
                          preparc andfile Form 240AC ALT - Order on Realfirmotion Agremrcnt-J

                           Name of Creditor: JPMorgan Chase Bank. N.A-

                           O {Check this box rrfl Creditor is a Credit Union as defined in glg(bXlXaXiv) of rhc
                                Federal Reserve Act

                 PART A: DISCLOSURE STATEMENT,INSTRUCTIONS AND NOTICE TO DEBTOR

                           I.       DISCLOSURE STATEMENT

                           Bef*re Agreeing to Reoflirm a Deht, Review These Important Disclosures:

                 SUMMARY OF REAFFIRIUATION AGREEMENT
                           This Summary is made pursuant to the requiremene of the Bankmptcy Code

                 AMOUNT REAFFIR]VIED

                          The amount of debt you have agreed to reaffirm:                                  $   t4-817.60

                       The aaoun! of debt you have agrced to reatlirm indudes ollfees and coss (if any) thal have
                 accr,ted as af the dale of lhis disclosure. Ysar credit agreemenl mtl1" obligute yolr to pa! additionat
                 ailronn!, which may come dre afiet lhe date of this disclosure Consult yout credil agreemenL
Filed 10/08/18                                              Case 18-13157                                                Doc 15




                 8240{A/B ALT (Form 2400A/B ALT) {lUls)                                                          't

                 AIINUAL PERCENTAGE RATE

                 [The annual petcentsge tdte con be disclosed in dfurent woys, depending on the type of debt.J

                          a. If the debt is an extension of "credit" under an "open end credit plan," as those terms
                 are def,tned in $ 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
                 1!g qqnual percentage rate shown in (i) below or, to the extent this rate is not readily available or
                 not applicable, thc simple int€rest rate shown in (ii) below, or boti.

                         (i) The Annual Pcrcentagc Rate disclosed, or lhat would have been disclosed, to
                         the debtor in the most recent peridic statement prior to snterinB into the
                         reaffirmation agreement described in Part B helow or, if no such periodic
                         statemenl was given to t}e debror during the prior six months, the annual
                         percentage rate :rs it would have been so disclosed at the time of the disclosure
                         stalement:            %.

                                                            *- And/Or *-

                         (ii)The simple interest rate applicable to the amount reafiirmed as of the date
                        this disclosure statement is given to the   debtor:            o/o. If different
                        simple interest rates apply to different balances included in the amount
                        resllrrned, the amount of each bals$ce and the rate upplicable to it arel

                         S              @             Yo;
                         s              @             Yo;
                         S              @


                         b. If the debt is an extension of credit other than under than an open end credit plan, the
                 creditor may disclose the arurual percentage rate shown in (l) below, or, to the extent this rate is
                 not readily available or not applicable, the simple interest rate sbown in (ii) below, or both-

                        (i) The Annual Percentage Rate under $128(a)(a) of tbe Truth in Lending Act, as
                        disclosed to the debtor in the most recent disclosure statement givcn (o thc debtor
                        prior to entering into the reaffirmalion agreernent with respect to the debt or, if no
                        such disclosurc statemenl was given to the dehtor, the annual percentage rate as it
                        would have been so disclosed:       7.29    sA.


                                                         *-   And/Or   --
                        (ii)    The simple iuterest rate applicable to the amounl reaffirmed as of the date
                        thisdisclosurestatementisgiventotiedebtor:-%'Ifdifferent
                        simple interest rates apply to different balances included in the arnount
                        reaffi.rmed, the amonnt of each balaoce and tbe rate applicable to it are:
Filed 10/08/18                                                  Case 18-13157                                         Doc 15




                 BI40O.4JB   ALT (Forn t{00A/S ALT) (lll15)                                                  3

                        s    _(0                         ,/o;




                         c. Ifthe underlying debt transaction was disclssed as a variable rate transaction on the
                 most receRl disclosure given under the Tnrth in Lending Act:

                         The interest rate on your loan may be a variable interest rate which changes fiom
                         time to time. so that the annual percentage rate disclosed here may be higher or
                         Iower.


                         d. lfthe reafFrmed debt is secured by a securify interest or lien, which bas not been
                 waived or determined to be void by a final order ofthe court, the following items or types of
                 items of the debtor's goods orpropErty remflin subject to such security interest or lien in
                 connection with the debt or debts being reaffrrmed in the reafftrmation agreernent described in
                 Pan B.




                 Og!io-UI---At the election of the creditar, a repayment schedule using one or a combination     of
                 thefollorring nry be provided:

                 R.epsym.*ent$Sb-d.l*q;

                 Your first payment in the amorrnt of $ 488.58 is due on gll9lr9 (ete), but the future
                 payment amoutrt may be different. Consult your reaflirmation agreement or credit agreement,8.5
                 applicable.

                                                                      0r*
                 Your payment schedulc      will   be:             (number) payments in the anount of $*--
                 each, payablc (monthly, annually, weekly, etc.) on the                   (day) of each
                 { week, month, etc-}, unless altered later by nutual agr€ement in writing.


                                                                    -Or-
                                                                            -                  the extent knorvn by
                 A reasonably specific description of tbe debtor's repayment obligations to
                 the creditor or credilor's represenlalive.

                         2. INSTRUCTIONS AND NOTICE TO DEBTOR
Filed 10/08/18                                               Case 18-13157                                                    Doc 15




                 Iu400A-/B ALT (Form 1400lt/8    AIT)   (12/15)                                                  4


                         Reaffirming a debt is a serious finaacial decisiou. The law requires you to take certaln
                 steps to make sure tbe decision is in your trest interest. If these steps Bre uot completed, the
                 reaffirmation agreement is nct effective, even though you have signed it.

                         l,   Read the disclosures in this Part A carefully. Consider the decision to reaffirm
                 carefully. Then, if you want to realTirm, sign the reaffirmation agreem€nt in Part B (or you may
                 use a separate agreement you and your creditor agree on).

                          2. Complete and sign Pafl D and be sure you cBn afTord to make the payments you are
                 agreeing to make and have received a copy of the disclostrre stalement arrd a completed and
                 si gned reaffi rmation agreemenl.


                       3. If you were represented by ax attorney during the negotiation of your reaffrrmation
                 agreemant, the attorney mrst have signed the certification in Part C-

                       4. If you were not represented by an atlorney during the negotiation of your reaffirmation
                 agreement, you must have completed and sigued Part E.

                         5- The original of this disclosure must be filed with the court by you or yow creditor.     If   a
                 separate reaflirmation agreement (other than the one in Part B) has been signed, it must be
                 anached

                          6. If the creditor is-qgJg.Cfedit Union and you were represented by an attomey during
                 the negotiation of your reaffirmation agreement, your realTinnation agreernent becomes eflective
                 upon filing with the court unless the reaffrmation is presumed to be an undue hardship as
                 explained in Part D. If the creditor is a Credit Union arrd you were represented by an attorney
                 during the negotiation of your rea{lirmalion agreement, your rea{Tirmation agreement becomes
                 effective upon filing with the court.

                         7. If you were not represented hy an attorney during the negotiation of yow reafl'irmation
                 agreemenl, it  will not be effective unless the court approves it. The court will noti$ you and the
                 creditor of the hearing on your reafilrmation agreement. You must attend this bearing in
                 hankruptcy court where the judge will review your rea{Tirmation agreement. The ba-o-kruptcy
                 court must approye your reaffirmation agreement as consistent with your best i-nterests, except
                 thal no court approval is required if your reaftirrnation agreement is for a consumer debt secured
                 by a mortgage, deed of trust, security deed, or other lien on your real property, like your horne.
Filed 10/08/18                                            Case 18-13157                                                  Doc 15




                 82400/\/8 ALT (Form 2400A.r8 ALT) (12lt5)                                                         5



                   YOUR RICHT TO R-ESCIND (CANCEL) YOUR R-EAFFIRIVIATION ACREEIUENT

                          You may rescind {cancel) your reaffirmation agreement at any time before the
                 bankruptcy courl enters a discharge order, or before the expiration ofthe 60-day period ttrat
                 begins on the date your reaffirmation agreement is filed with the courl, whichever occurs later
                 'fo rescind {cancel) your reaffirmation agreemeDt, you must notify the creditor that your
                 reaflirmation agreement is rescinded (or canceled).


                 Frequently Asked Questions:

                         What are yourobliq.ations if you reafFlrm the debt? A reaffirmcd debt remains your
                 personal legal obligadon. It is not discharged in your bankruptcy case, That means that ifyou
                 default on your reaffirmed debt after your baukruptcy case is over, your creditor may be able to
                 take your property or your wages. Otherwise, your obligations rvill be determined by the
                 reaffirmation agreement which may have changed lhe terms of the original agreement. For
                 example, if you are reaffirming an opetr end credil agreemenl, the creditor may be permined by
                 that agreenent or applicable law to change tbe terms of that agreement in the future under
                 cerlain conditions.

                         Are you required to enter into a reaffirmation agreement bv anv larv? No, you are nol
                 rcquired to reaffirm a debt by any law. Oaly agree to reaffirm a debt if it is in your best interest.
                 Be sure you can afford the payments you agree to make.

                         What if your creditor has a security interest or lien? Your bankruptcy discharge does nol
                 eliminate any lien on your propcny. A "lien" is often referred to ss & security interest, deed of
                 trust, mongage or securiry deed. Even if you do not reaffirm and your personal liability on the
                 debt is discharged, because of the lien your creditor may still have the right to take the property
                 secwing the lien if you do not pa), the debt or default on it. If the lien is on an item of personal
                 property that is exempt under your State's law or that thc tmstee has abandoned, you may be
                 able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
                 payment to the creditor equal to the amount of thc allowed seeured claim, as agrced by the
                 parties or determined by the coun.

                         NOTE: When this disclosure refers to rvhat     a creditor "*uy" do, it does not us€
                        the rvord    "moy" to give the credifor specilic pennission. The word "nny'" is
                         used   to tell you what might occur if the law permits the creditor to take the action,
                        lf you have questions about your reallirming a debt or what the law requires,
                        consult with the attomey rvho helped you negoriate this agreement reaffirming a
                        debt. If you don't have an attomey helping you, the judge will explain the effect
                        of your reaftirming a d€bt when the hearing on the reaflirmation agreement is
                        held.
Filed 10/08/18                                              Case 18-13157                                       Doc 15




                 B!400A/B ALT {Foro 2400A/B     ALI}   {11/15)                                           6



                        B: REAFFIRMATION AGREEMENT.

                        I (we) agree to reaffirm the deba arising under the credit agreement described below.



                                                         1500




                                                                      Accepted by creditor:


                                            /Jo                       JPMorgan Chase Bank- N.A.
                                                                      (Printed Name of Credilor)
                                                                       P.O. Box 29505 AZt-l l9l
                                                                       Phoenix- AZ 85038-9505
                                                                      (Address   of
                          Q-r/- /6
                  Co.bonowq:"    if   also reaffrming these debts:                     M. Pleasant,

                                                                      (Printed Name and Title of Individual
                  (Priut Naoe)                                        Signing forCreditor)


                  (Stgl"htt")                                         Date of creditor acceptance:

                                                                            OcI fl I    ?tlffi
Filed 10/08/18                                                Case 18-13157                                                 Doc 15




                 82400A/B ALT (Form 24004/8 ALT) 07J 15)                                                            7




                        [To   be   filed only if   the ottarney represented the debtor during lhe course   of negotiating
                     agreement,J



                        I hereby cenify *rat {l) this agreement represents a fully inforrned and voluntary
                            by the debtor; (2) rhis agreement does not impose an uadue
                                of the debtor; and (3) I have fully advised the debtor of




                 debtor is able to make the required payment.
Filed 10/08/18                                              Case 18-13157                                           Doc 15




                 82400A/B ALT (Form 2400A/B ALT) (12/15)                                                        I
                 PART D; DEBTOR'S STATE$TENT IN SUPPORT OF REAFFIRMATION AGREEMENT

                         fRead and complete seclions I and 2, OR. if the creditot'is o Credit Union and
                         the debtor is represenleel by an attorney, reod section 3. Sign the apprapriate
                         signature line(s) and date your signoture. lf you camplete sectiorc I and 2
                         ond your income less nonthll, erpenses does nol leave enough to mqke the
                         pqyments under this reafirmatian agreement. chrck the box at the top of page
                         I indicating "Presumption of Undue Hardship." ()thetwise, check lhe box ot
                         the top alpage I indicating "No Presumption rtf Undue Hardthip"J

                         l. I believe this reaftirmation agreement will not impose an undue hardship on my
                 dependeffs or me- I can alford to make the payments on the reaflirmed debt because my
                 monthly income {take home pay plus any other income received) is Scl )? 1}.9/'1, and my actual
                 current monthly expenses including monthly payments on post-bankruptcy deht and other
                 reaffirmation agreements totsl$'l,Zll.fl ,leaving SgJ t1h to make the required payments
                 on this reaflirmed debt.

                          I understand that if rny iucome less my rnonthly expenses does not leave enough to
                 rnake the payments, this reafhrmation agreement is presumed to be an undue hardship on me
                 and must be reviewed by the court. Howevcr, this presumption may be overcome if i explain
                 to tlre satisfaction of tbe court how I can afford to make the payments here:


                                         (Use an addltlonal page   if needed for s full explanation.)

                       2. I received a copy of the Reafflrmalion Disclosure Statemenl in Part A and         a
                 completed and siped reaffirmation agreement.



                                     )


                 Date:     "8":iiY"'''''il"
                            / '7 | n
                           ftf
                                                                    -or-
                                 the creditor is a Credit Union and the debtor is represented by an attorneyJ

                         3. I believe this reaffirmation agreement is in my financial interest. I can atlord to
                 make  the payments on the reafTirmed debt. I received a copy of the Reaffrrnation Disclosurc
                 Sta(ement in Part A and a completed and signed reaffirmatign agreemenl.

                 Signed:
                           (Debtor)

                           (Joint Dehtor,    if   any)
                 Date
